                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                October 01, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

EDWARD MOORE,                               §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 2:17-CV-121
                                            §
GABRIELLE GUZMAN, et al,                    §
                                            §
        Defendants.                         §

                      MEMORANDUM AND RECOMMENDATION

      Plaintiff Edward Moore filed this prisoner civil rights action pursuant to 42 U.S.C.

§ 1983 on March 30, 2017, raising claims of deliberate indifference to his serious medical

needs, excessive force, and failure to protect. Plaintiff’s excessive force claims against

Defendants Guzman, Alvarez and Trevino have survived screening and a motion for

summary judgment. (D.E. 126, D.E. 142, and D.E. 143). However, Plaintiff has failed to

pursue this action by not responding to Court orders and by failing to update his current

contact information after he was released from custody. (D.E. 136 to D.E. 138; D.E. 141

and D.E. 146).

      Beginning in November 2018, mail sent to Plaintiff has repeatedly been returned

as undeliverable. Therefore, on May 13, 2019, the undersigned ordered Plaintiff to

update his contact information. (D.E. 141). After Plaintiff failed to update his contact

information, a telephonic hearing was held on September 24, 2019, at which Plaintiff

failed to appear. Therefore, the undersigned ordered the Office of the Attorney General


1/3
to make attempt to locate Plaintiff’s current address and to file an advisory with the

Court. On September 27, 2019, the advisory was filed, indicating the Texas Department

of Criminal Justice does not have any information on Plaintiff’s current address because

Plaintiff discharged his sentence on November 10, 2018 and is no longer on parole or

under any TDCJ supervisory custody. (D.E. 147).

       Plaintiff has failed to comply with the undersigned’s order to update his current

contact information. Further, while he actively participated in this litigation while he was

incarcerated, his last contact with this Court was on December 6, 2018. (D.E. 140).

Therefore, it is respectfully recommended that Plaintiff’s case be DISMISSED pursuant

to Fed.R.Civ.P. 41(b); see also Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997)

(holding district courts have the power to sua sponte dismiss a cause of action for failure

to prosecute).

       ORDERED this 1st day of October, 2019.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/3
                                   NOTICE TO PARTIES

         The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to 28

U.S.C. § 636(b)(1)(c); Rule 72(b) of the Federal Rules of Civil Procedure; and Article IV,

General Order No. 2002-13, United States District Court for the Southern District of

Texas.

         A party’s failure to file written objections to the proposed findings, conclusions,

and recommendations in a Magistrate Judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




3/3
